Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of copending Application No. 16/630276 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because each set of claims are referring to the same steps of making packages with gusseted bottom, while having the steps of sealing and cutting the formed sleeve to form gusseted bottom of one bag and top recloseable fastener portion of the other bag at the same time.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 17-24 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Christoff et al. (U.S. Patent No. 4,655,862) in view of Van Erden (U.S. Patent No. 6,212,857) and further in view of Unilever (WO 2012/113602).
 	Regarding claim 17: Christoff discloses a method of making packages, comprising the steps of: providing a flexible web of material having a longitudinal axis (Figs. 4 & 5; via unrolled web 31); providing a flexible, sleeve-forming web having a fold line (Figs. 4, 5, & 11; via strips 44, being folded along with the web at fold line 55); cutting said flexible, sleeve-forming web into a plurality of individual sleeves each having a pair of legs extending from said fold line (Figs. 4, 5, 11, & 12; via both folded sides of 44), including closing each of said individual sleeves with at least one seal element; joining said individual sleeves to said flexible web (via 44 sealed to web 31) in spaced apart relationship longitudinally of said flexible web, with the spacing between said individual sleeves corresponding to the length of each of said bottom-gusseted packages being formed (Fig. 5); folding said flexible web of material and joining the lateral margins thereof to form a folded flexible web, and to thereby form a package body for each of said bottom packages (Fig. 5; via formed packages 20), each package body including a front package panel and a rear package panel joined at opposite side margins thereof, said individual sleeves being positioned generally within said folded flexible web (Figs. 5 & 11); and cutting said folded flexible web at intervals each corresponding in length to said length of each of said packages (via cutting means 41) so each individual sleeve provides a bottom for one of the packages being formed (Fig. 5; via sealing 39 to form a bottom of the top formed package), including cutting through each of 2HUD02585P00904US PATENT said individual sleeves so that a portion of each individual sleeve provides: (1) said bottom for one of the packages being formed (Fig. 5; via upper half of sealer 39 form bottom portion of a package), and (2) a top sleeve portion for an adjacent one of said packages being formed (via lower portion of sealer 39 forms a top potion of the lower formed package), each said top sleeve portion including a respective one of said seal elements between said pair of legs (via closer element 44).
	Christoff does not disclose the amended claim (filed on 06/27/2022) referring to the step of having the fold lines on the individual sleeves to be extend transversely to the longitudinal axis of the flexible web.  However, Erden clearly suggest similar method with the steps of having the fold lines on the individual sleeves to be extend transversely to the longitudinal axis of the flexible web, see for example (Fig. 2; via fold lines of flanges 22/26 in respect to the longitudinal axis of the web 34).
	Therefore, it would have been obvious to having ordinary skill in the art, before the invention was made, to have substituted Christoff’s zipper feeding step/mechanism, by another with the steps of having the fold lines on the individual sleeves to be extend transversely to the longitudinal axis of the flexible web, as suggested by Erden, in order to come up with a new type of the slide-zipper assembly with flanges for protection (column 1, lines 30-50). 

 	Christoff neither disclose the claimed step of forming a bottom gusseted portion while sealing and cutting through the web to form bottom and top portions of adjacent formed packages.  However, Unilever discloses similar method with the steps of forming a bottom gusseted portion while sealing and cutting through the web to form bottom and top portions of adjacent formed packages, see for example (Figs. 2-4; via 26 for forming gusseted packages & 27 for sealing/cutting through folded web to form top and bottom portions of two adjacent packages);
	Therefore, it would have been obvious to having ordinary skill in the art, before the invention was made, to have modified Christoff in view of Erden’s method by having the steps of forming a bottom gusseted portion while sealing and cutting through the web to form bottom and top portions of adjacent formed packages, as suggested by Unilever, in order to form gusseted single chamber infusion packet can contain less infusible material per packet and still achieve the same job for bigger sized packages (Summary of The Invention, lines 27-35). 
	Regarding claim 18: Christoff discloses a plurality of said seal elements (Figs. 4 & 5; via plurality of cut portions 44).  
	Regarding claim 19: Christoff discloses a step of having the seal element to extend transversely of said longitudinal axis (Figs. 4 & 5; via seal element 44 in respect to web 31).
	Regarding claim 20: Christoff providing that the seal element (44) in spaced relationship to said fold line of the respective one of said top sleeve portions (Figs. 11, and 12; via fold line 55 on sleeve 44).  
	Regarding claim 21: Christoff discloses that wherein said seal element comprises an adhesive seal (“the fastener strip 44 is secured to the web 31 by fusion bonding or adhesive bonding”).
	Regarding claim 22: Christoff discloses that each of said individual sleeves (via 44) has a length which is less than the width of the folded web of flexible material to facilitate formation of said bottom (Fig. 14; via 44 smaller than web 31) with a 3HUD02585P00904USPATENT width less than the width of the package, said method including formation of side seals between the front and read package panels of each said package at opposite side edges of the bottom of the package, each of said side seals overlapping a respective end of said bottom, see for example (Fig. 5, folding of the web along with the sealed sleeve 44 to the web).
	Regarding claim 23: Christoff discloses that the sleeve-forming web comprises a folded web of sleeve-forming material, wherein an inside surface of said folded sleeve-forming web does not heat-seal to itself (Fig. 5; via the inside surface of 44 overlapping each other, do not seal to each other).  
	Regarding claim 24: Christoff discloses a step of forming an end seal between said front and rear package panel adjacent to said each said top sleeve portion, see for example (Figs. 5, 8-10; via end seal at 34).
Response to Arguments
Applicant’s arguments with respect to claim(s) 17-24 have been considered but are moot because the new ground of rejection does not rely on the combination of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
	The Office as set forth above believes that the new applied art of Erden ‘857 clearly suggest the new limitations of the amended claim 17.  It is clear that ‘857 indicates a step of providing a folding line to the sleeve extend transversely to the longitudinal axis of the flexible web, see for example (Fig. 2; via the shown fold lines of flanges 22/26 as being transverse to the web 34).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  For example, the cited art in the PTO-892 suggest the new added limitations to claim 17, of which having the folding line of the sleeve to extend transversely to the longitudinal axis of the flexible web.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMEH TAWFIK whose telephone number is (571)272-4470. The examiner can normally be reached Mon-Fri. 8:00 AM - 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Kinsaul can be reached on 571-270-1926. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SAMEH TAWFIK/Primary Examiner, Art Unit 3731